DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Request for Reconsideration without any claim amendment has been entered carefully consider.  Claims 1-20 are pending in the application.

Response to Arguments
Applicant's arguments filed 11/3/2021 have been fully considered but they are not persuasive. 

After careful consideration of the present lengthy arguments presented on pages 6-15, the examiner does not understand the applicant’s interpretations of the recited claimed invention; therefore, the examiner does not understand the applicant’s lengthy arguments that are based on the applicant’s own interpretations of the recited claimed invention.  In other words, when the recited claimed invention is interpreted in accordance with the examiner’s Broadest Reasonable Interpretations, the applicant’s arguments of pages 6-15 are not supported by the recited claimed invention.
Importantly, as best understood by the examiner from the lengthy arguments on pages 6-15, the applicant clearly demonstrated (i.e., ALL ARGUMENTS WITHOUT A SINGL AMENDMENT TO THE CLAIMS) that the applicant’s interpretations of the claims are SO FAR OFF from the examiner’s Broadest Reasonable Interpretations of the applicant’s arguments of pages 6-15 are not supported by the recited claimed invention.  
More importantly, as best understood by the examiner from the prosecution history, the applicant clearly demonstrated (i.e., NO COMMUNICATIONS OR INTERVIEW ATTEMPTS WERE MADE) that the applicant does not appear have the desire/intention (i.e., ALL ARGUMENTS WITHOUT A SINGL AMENDMENT TO THE CLAIMS) to understand the examiner’s interpretations of recited claimed invention. Therefore, when the recited claimed invention is interpreted in accordance with the examiner’s Broadest Reasonable Interpretations, the applicant’s arguments of pages 6-15 are not supported by the recited claimed invention.
Most importantly, the examiner strongly and firmly believes that it is examiner’s duty & function to apply examiner’s own BROADEST REASONABLE INTERPRETATIONS to the recited claimed invention for proper examination of the present application.  Therefore, the examiner strongly & firmly believes that applying the examiner’s Broadest Reasonable Interpretations (i.e., not applying the applicant’s interpretations) founded in the Non-Final Rejection (8/4/2021) were proper.  Therefore, when the recited claimed invention is interpreted in accordance with the examiner’s Broadest Reasonable Interpretations, the applicant’s arguments of pages 6-15 are not supported by the recited claimed invention.

Though the examiner does not believe the applicant’s arguments of pages 6-15 are supported by the recited claimed invention when the Broadest Reasonable Interpretations applied, the examiner will explain in details the examiner’s interpretations, as an example, by addressing the applicant’s argument of the claim 1 (i.e., the same examiner’s Broadest Reasonable Interpretations are similarly applied to all of the applicant’s arguments on pages 6-15) as follows:

On page 6, the applicant argued that ---
“As an initial matter, Applicants respectfully disagree with the Office Action's characterization of the claims as "directed to out-of-context & piecemeal portions" of the specification. First, Applicants note that the Office Action improperly presents this conclusion without providing any supporting reasons, and without providing a reference to any section of the MPEP that indicates that such a conclusion is properly part of the examination process; Applicants are aware of no such section. 
Second, Applicants note that "the claims as filed in the original specification are part of the disclosure," MPEP §2163(I)(B), and thus represent an in-context and unified disclosure. But even without that, the claimed invention is described in-context and cohesively in the specification. For example, claim 1 is disclosed in its entirety in FIG. 1 and the accompanying text in ¶¶[0027]-[0040] of the published application, among other places, as shown by the annotations below:”

The examiner strongly & firmly disagrees with the applicant as follows: 
Firstly, the applicant’s reasoning is unclear and provide no support from the examiner’s interpretations of the recited claimed invention; because, the recited claims are, in fact, simply a small portion of (i.e., piecemeal portion) of the specification; moreover, claims are, in fact, presently directed to out-of-context as well (i.e., the broad claims do not give clear indications for proper interpretations or directions as to where the supports for the applicant’s interpretations are located/supported in the specification); and
the applicant’s arguments of pages 6-15 are not supported by the recited claimed invention  as follows (as can be seen from the following details in claim 1 as an example):  
--- In claim 1, 
“data processing system (data processing system 1, ¶[0028]) comprising:
a storage unit (storage unit 30); and 
an input/output unit (input/output unit 20) configured to perform”

¶[0028] states: The data processing system 1 may include a processing unit 10, an input/output unit 20, and a storage unit 30. In an embodiment, the data processing system 1 includes, for example, a database server, a personal computer, a laptop computer, a smartphone, or the like. In an embodiment, the input/output unit 20 includes digital logic, a microcontroller, an embedded processor, or combinations thereof. In an embodiment, the storage unit 30 includes, for example, [a]n Solid State Disk (SSD), a Hard Disk Drive (HDD), or the like. 


The examiners notes, as can be seen from the paragraph ¶[0028] of the specification, the underlined sections of the specifications are not part of the recited claimed invention (i.e., without clearly and positively recited in the actual claim 1, the underlined portions are NOT PART OF THE CLAIM & NOT SUPPORTED IN THE CLAIM 1, in accordance with the examiner’s Broadest Reasonable Interpretations).   Therefore, the claims are indeed OUT OF CONTEXT & PIECEMEAL (i.e., the important details are actually stated in the underlined portions of the specification, but not recited/supported in the claim 1) recitations.  Moreover, though, the above recitations can be found on any data 

“a read-ahead operation on first data stored in the storage unit (¶[0032] et seq.) according to a read-ahead size (¶[0036]),”

¶[0032]The read-ahead unit RAU may determine whether to perform a read-ahead operation on the storage unit 30, based on a read request received from the processing unit 10. For example, the read-ahead unit RAU may perform the read-ahead operation when it is determined that the read request constitutes a sequential access pattern. On the other hand, the read-ahead unit RAU may not perform the read-ahead operation when it is determined that the read request does not constitute a sequential access pattern. 

¶[0036]The read-ahead unit RAU may determine whether to perform a read-ahead operation on the storage unit 30, based on a read request  received from the processing unit 10. For example, the read-ahead unit RAU may perform the read-ahead operation when it is determined that the read request constitutes a sequential access pattern. On the other hand, the read-ahead unit RAU may not perform the read-ahead operation when it is determined that the read request does not constitute a sequential access pattern. 


The examiners notes, as can be seen from the paragraph ¶[0032 & 0036], the underlined sections of the specifications are not part of the recited claimed invention (i.e., without clearly and positively recited in the actual claim 1, the underlined portions are NOT PART OF THE CLAIM & NOT SUPPORTED IN THE CLAIM 1, in accordance with the examiner’s Broadest Reasonable Interpretations).   Therefore, the claims are indeed OUT OF CONTEXT & PIECEMEAL (i.e., the important details are stated in the underlined portions of the specification, but not recited/supported in the claim 1) recitations.  

“wherein the input/output unit performs a determination of whether the read-ahead operation causes a bottleneck with respect to a processing unit (¶[0038]), and adjusts the read- ahead size depending on a result of the determination (¶[0040]).”


¶[0038] According to an embodiment, the read-ahead unit RAU may determine whether the read-ahead operation causes a bottleneck with respect to the processor unit 10. A situation in which the read-ahead 20 operation causes a bottleneck with respect to the processing unit 10 may mean a situation in which a read request for data is received from the processing unit 10 before the read-ahead operation on the corresponding data is completed. A situation in which the read-ahead operation causes a bottleneck with respect to the processing unit 10 may mean a situation in which a read request for data is received from the processing unit 10 before the corresponding data on which the read-ahead operation is performed is transmitted from the storage unit 30 and is stored in the memory MEM. A situation in which the read- ahead operation causes a bottleneck with respect to the processing unit 10 may mean a situation in which a read request for data is received from the processing unit 10 while the storage unit 30 still performs an internal read operation on the corresponding data. A situation in which the read-ahead operation causes a bottleneck with respect to the processing unit 10 may mean a situation in which a data processing speed of the processing unit 10 is faster than a data retrieval speed through the read-ahead operation.

¶[0040] According to an embodiment, when the second read-ahead condition occurs, the read-ahead unit RAU may increase a read-ahead size up to a second maximum read-ahead size. That is to say, after being increased up to the second maximum read-ahead size, the read- ahead size may not be increased any more even though the second read-ahead condition occurs again. The second maximum read-ahead size may be a maximum size of data which may be outputted to the input/output unit 20 as a plurality of nonvolatile memory devices included in the storage unit 30 perform in parallel internal read operations, respectively. 


The examiners notes, as can be seen from the paragraph ¶[0038 & 0040], the underlined sections of the specifications are not part of the recited claimed invention (i.e., without clearly and positively recited in the actual claim 1, the underlined portions are NOT PART OF THE CLAIM & NOT SUPPORTED IN THE CLAIM 1, in accordance with the examiner’s Broadest Reasonable Interpretations).   Therefore, the claims are indeed OUT OF CONTEXT & PIECEMEAL (i.e., the important details are stated in the underlined portions of the specification, but not recited/supported in the claim 1) recitations.  Moreover, even though, the underlined portions of the specifications are appeared to be necessary details to properly support the claimed “read-ahead operation” (i.e., the read-ahead operations cannot be performed without proper determination), the underlined portions of the specifications are not in the 

As can be seen from the claim 1 with the above detailed demonstration by the examiner as to why the claims are not clearly supported (i.e., OUT OF CONTEXT & PIECEMEAL recitations) when the examiner applied the Broadest Reasonable Interpretations, the recited claimed invention is indeed OUT OF CONTEXT & PIECEMEAL (i.e., the important details are stated in the underlined portions of the specification, but not recited/supported in the claim 1) recitations.   The examiner strongly believes & advises the applicant, after careful considerations of the extensive arguments on pages 6-14 (i.e., without a single amendments to the claims), to send the case to the Board of Appeal, in response to this office action.
For the above reasons, the examiner maintains the same rejections as follows (e.g., the applicant should similarly apply the same Broadest Reasonable Interpretations of the examiner to the rest of the arguments presented on pages 6-15).
About the Invention
After careful consideration and search of the recited claimed inventions, the examiner notes that the recited claims appears to be directed to out of context & piecemeal sections/portions of the descriptions of the specification; examiner also notes that the out of the context & piecemealed recitations appear to omit important & necessary details/limitations in order to properly determine the metes and bounds of the recited claimed inventions.  Furthermore, the examiner also notes that, when the examiner try to apply a reasonable broadest possible interpretations to the claimed inventions, there are too many interpretations to consider for the piecemeal & out of the context claimed inventions.  For the above reasons, the examiner cannot clearly and properly determine the claimed inventions, because the proper metes and bounds of the claimed invention cannot be determined for the recited claimed inventions.

Election/Restrictions (conditional)
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-7 appears to be directed to bottleneck recitation; claims 8-13 appears to be directed to metadata recitation & claims 14-20 appears to be directed to conditions recitation, are respectively drawn to divergent and/or distinct subject matters (G1: claims 1-7; G2: claims 8-13 & G3: claims 14-20); however, since the out of the context & piecemealed recitations appears to omit important & necessary details/limitations in order to properly determine the metes and bounds of the recited claimed inventions, the examiner cannot clearly give the reasons for the restriction requirements at this time.  .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1;
In line 3, the phrase “configured” is so broad, the metes and bounds cannot be determined within the context of the claimed invention (i.e., there are simply too many possibilities that can be given to the interpretations of “configured” when the claimed system is only supported/comprised by the “storage unit”).  The phrase “read-ahead operation” appears to be a statement of desired results with no support from the recited claimed system & it is out of context operation with no support from the recited claimed system.  In addition, it is unclear and unstated to how you read-ahead when there are not prior or 
In line 4, the phase “first data stored in the storage unit” lacks proper and clear antecedent basis (i.e., who or what stored the first data relative to the read ahead operation? Does the first data stored after the read ahead operation?  Was there a write operation of the first data before the read ahead operation? If so, by whom?).
In lines 4-5, the phrase “read ahead size” is unclear and unstated as to whether the read-ahead size is bigger or smaller than the first data (i.e., if bigger, how do you read-ahead when there are no data to read; if smaller, why do you simply ignore the portion of the data?), and also unclear as to who or what provides the size (i.e., how is the unit configured to provide such size?).
In line 7, the phrase “read-ahead operation causes a bottleneck with respect to a processing unit”; firstly, lacks proper and clear antecedent basis; secondly, has no support for the context of the claimed invention.  The phrase “causes a bottleneck” appears to be a statement of desired result or function without any/clear support from the claimed system; in addition, there are simply too many interpretations and possibilities for term bottleneck & the cause of a bottleneck; consequently, there are simply too many interpretations can be given. Therefore, clear metes and bounds of the recited claimed invention cannot be determined.
In line 8, the phrase “adjusts the read-ahead size” is also a statement of desired results with no support from the context of the recited claimed invention; it is unclear as to how the phrase is functionally/structurally interconnected to the bottleneck. 
As in claim 1, the examiner does not understand the gist of the recited claimed invention because: firstly, it appears that, one of the gist of the claimed invention is the “determination of whether the read-ahead operation causes a bottleneck”; however, no support for the ability to support/provide such determination recitation is clearly claimed to support such recitation (i.e., it appears the gist of the claimed invention is the statement of desired results without clear support from the claimed recitation, also, no bottleneck was ever determined previously or after the determination.); secondly, it appears that, one of the gist of the claimed invention is the “adjusts the read-ahead size depending on the result of the determination”; however, no support or the ability to support/provide such adjusting capability is clearly claimed/supported such claimed recitation (i.e., it appears the gist of the claimed invention appears to be directed to the statement of desired result without support).
In claim 2;
In line 3, the phrase “received from the processing unit” lacks proper and clear antecedent basis.
In line 4, the phrase “read-ahead operation is completed” lacks proper and clear antecedent basis.
In claims 3-7, due to the similarity between the claims and the nature of the respective claims, the above unclarities of the claims 1-2 are similarly applied to claim 3-7.  
In claim 8;
In line 3, the phrase “configured” is so broad, the metes and bounds cannot be determined within the context of the claimed invention (i.e., there are simply too many possibilities that can be given to the interpretations of “configured” when the claimed system is only supported by the “storage unit”).  The phrase “read-ahead operation” appears to be a statement of desired results with no clear support from the recited claimed system & it is out of context operation with no support from the recited claimed system.  In addition, it is unclear and unstated to how you read-ahead when there are not prior and subsequent reads in the first place; furthermore, it is unclear and unstated as to how the read operation is performed relative to other operations (i.e., relative to what ? read ahead of lunch time, deadline time, set time of the user …etc.?).
In line 4, phrase “configured to: store metadata” is unclear and unsupported as to who or what provided/supported the “metadata” within the context of the claimed invention (i.e., there are simply too many possibilities that can be given to the interpretations of “configured” when the claimed system is only supported by the “storage unit”).  
In line 4, the intended meaning of “store…when performing…” is unclear and unstated in the context of the recited claimed invention (i.e., what is the functional, operational & structure inter-relationship between the performing a 
In line 5, the phase “first data stored in the storage unit” lacks proper and clear antecedent basis (i.e., who or what stored the first data relative to the read ahead operation? Does the first data stored after the read ahead operation?  Was there a write operation of the first data before the read ahead operation? If so, by whom?). The claimed invention lacks support as to how the “metadata” gets stored when performing the operation.
In line 6, the phrase “subsequent read-ahead operation on second data based on the metadata” lacks proper and clear antecedent basis.
In line 8, the phrase “read-ahead operation is completed” lacks proper and clear antecedent basis.
In line 7, the intended meaning of the phrase “based on the metadata” has too many interpretations; therefore, it is unclear and the metes and bounds cannot be properly determined.
In line 8, the phrase “before” is an open ended time limitations; therefore, it is unclear and makes no sense as to why & how the timing of the operations are performed (i.e., the claimed invention do not provide the functional/operational/physical relationship between each and every recited limitations); the combinations of the phrases “subsequent” and “before” appear to confuse the not expressly disclosed timing of operations/functions. The phrase 
As in claim 8, the examiner does not understand the gist of the recited claimed invention because: it appears that, one of the gist of the claimed invention is the “store metadata” & “based on the metadata”; however, no support for the ability to support/provide such metadata is clearly claimed to support such recitation (i.e., it appears the gist of the claimed invention is a statement of desired results without support, also, no metadata was never determined or created previous or after the storing.
In claim 9; 
In line 4, the phrase “read-ahead operation is not completed” lacks proper and clear antecedent basis.
In claim 10-13, due to the similarity between the claims and the nature of the respective claims, the above unclarities of the claims 8-9 are similarly applied to claim 10-13.  
In claim 14;
In line 3, the phrase “read-ahead operation” appears to be a statement of desired results with no support from the recited claimed system & it is out of context operation with no support from the recited claimed system.  In addition, it is unclear and unstated to how you read-ahead when there are not prior and subsequent reads in the first place; furthermore, it is unclear and unstated as to how the read operation is performed relative to other operations (i.e., relative to 
In line 5, it is unclear and unstated as to who or what is supporting or providing the increasing “read-ahead size” & “read-ahead condition” (i.e., what are the functional, structural & operational relationship between the “performing…”, “increasing…” and “a read-ahead condition” in the context of the recited claimed invention?).
In lines 7-10, it is unclear and unstated as to who or what is supporting or providing the increasing “read-ahead size” & “read-ahead condition” (i.e., what are the functional, structural & operational relationship between the “performing…”, “increasing…” and “a read-ahead condition” in the context of the recited claimed invention?). 
In claim 14, since the claimed invention appears to be directed to piecemeal portions (i.e., the claim 14 seems to omit necessary details such as timing operations as well as the functional, physical and operational inter-couplings between claimed recitations) of some sort of read-head system, the metes and bounds of the claimed invention cannot be properly determined; in addition, because it lacks important and necessary details, increased read-ahead sizes are never utilized by the claimed system; therefore, the metes and bounds of the piecemeal recitations of the claimed invention cannot be determined.   For example as one of interpretations, the claim 14 appears to be a method for a 
In claim 15;
In line 4, the phrase “read-ahead operation is completed” lacks proper and clear antecedent basis (i.e., what is difference between performing operation and completing the operation within the context of the recited claimed invention).  In addition, the phrase “after” is an open ended time limitations; therefore, it is unclear and makes no sense as to why & how the never utilized increased read-ahead size contribute/support any operation within the context of the recited claimed invention (i.e., the claimed invention do not provide the functional/operational/physical relationship between each and every recited limitations). For the above reasons, the metes and bounds of the recited claimed invention cannot be determined.  Similarly, the above unclarities of the claims 14-15 are similarly applied to claim 16.  
In claim 17-20, due to the similarity between the claims and the nature of the respective claims, the above unclarities of the claims 14-16 are similarly applied to claim 17-20.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated  by YANG (US 2014/0089745 a1) or ANASTASIEV (US 2020/0371942 A1).
     	As best understood by the examiner, due to the numerous unclarities, indefiniteness and also when the examiner try to apply a reasonable broadest possible interpretations to the claimed inventions, there are too many interpretations to consider for the piecemeal & out of the context claimed inventions; moreover, the examiner cannot clearly and properly determine the claimed inventions, because the proper metes and bounds of the claimed invention cannot be determined for the recited claimed inventions.  For the above reasons, the claimed inventions are directed to systems/methods for performing read-ahead operations with adjustable read-ahead sizes depending on different conditions in the systems/methods.  Clearly, the YANG or ANSTASIEV references respectively teaches the claimed invention.  Therefore, the claimed invention would have been clearly anticipated by the teachings of the ANSTASIEV reference or YANG references, respectively.  More specifically, the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over YANG (US 2014/0089745 a1) and/or ANASTASIEV (US 2020/0371942 A1).
As best understood by the examiner, due to the numerous unclarities, indefiniteness and also when the examiner try to apply a reasonable broadest possible interpretations to the claimed inventions, there are too many interpretations to consider for the piecemeal & out of the context claimed inventions; moreover, the examiner cannot clearly and properly determine the claimed inventions, because the proper metes and bounds of the claimed .

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over YANG (US 2014/0089745 a1) and/or ANASTASIEV (US 2020/0371942 A1).
As best understood by the examiner, due to the numerous unclarities, indefiniteness and also when the examiner try to apply a reasonable broadest possible interpretations to the claimed inventions, there are too many interpretations to consider for the piecemeal & out of the context claimed inventions; moreover, the examiner cannot clearly and properly determine the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SHIN whose telephone number is (571)272-4159.  The examiner can normally be reached on 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CHRISTOPHER B SHIN/Primary Examiner, Art Unit 2181